                IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON


UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



     EIGHTH SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant       to   Rule     16   of     the    Federal    Rules      of    Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, and March 4, 2021,

the United States of America, by counsel, herewith responds to

each of defendant's Standard Discovery Requests as follows:

       Eighth Supplemental Response:

       In     this    case,   the    United      States       hereby   incorporates     by

reference its prior discovery responses on March 30, 2020 (ECF

34), May 20, 2020 (ECF 38), August 24, 2020 (ECF 48), March 18,

2021 (ECF 70), April 30, 2021 (ECF 75), May 27, 2021 (ECF 76),

June    25,    2021    (ECF   77),       July   6,     2021    (ECF    95)   and    further

supplements its responses as follows:

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
Response:   The United States has disclosed the following items:

  1. Supplemental report of Nick Niehaus sent by email and received

     on July 15, 2021.

     Request H: Disclose to defendant all evidence favorable to
defendant, including impeachment evidence, and allow defendant to
inspect, copy or photograph such evidence.
     Response:    The United States is unaware of any such evidence

other than that which may otherwise be included herein and in its

supplemental responses. As a precautionary measure, the United

States discloses that Steven Anderson stated to the United States,

on July 13, 2021, that he sold items to Defendant approximately

100 times. Anderson previously testified that he sold items to

Defendant “at least 50” times. Anderson further stated that, in

one of his initial meetings with Defendant, Anderson stated that

one of the items was stolen, and Defendant responded by stating

that he did not accept stolen items. However, in the same meeting,

Anderson replied that the item was not stolen, and then Defendant

purchased it.

     The United States further discloses that it has offered

limited   use   immunity   to   Steven   Anderson,   Cassidi   Wentz,   and

Nicholas Martin. However, as of the time of this disclosure, no

witness has accepted the offer. If that changes, the United States
                                 2
will immediately disclose the immunity agreement to counsel for

Defendant and the Court.

      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                              Respectfully submitted,

                              UNITED STATES OF AMERICA

                              LISA G. JOHNSTON
                              Acting United States Attorney

                              s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East, Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov




                                3
                      CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “EIGHTH SUPPLENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

15th day of July, 2021 to:

     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     Suite 100
     1219 Virginia Street East
     Charleston, WV 25301-2912


                                     By:   s/ Andrew J. Tessman




                                4
